Citation Nr: 1517143	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include an adjustment disorder and depressed mood.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1970.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran filed a notice of disagreement in May 2009.  The Veteran was provided with a Statement of the Case (SOC) in December 2009.  The Veteran perfected his appeal in February 2010 with a VA Form 9.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in April 2012.  A transcript of this proceeding has been associated with the claims file.

The issue of service connection for an acquired psychiatric disorder (other than PTSD), to include an adjustment disorder and depressed mood, was also previously before the Board in June 2012, at which time it was remanded to the Appeals Management Center (AMC) for further development.  The AMC issued a Supplemental Statement of the Case (SSOC) on December 2012, in which it continued to deny service connection for an acquired psychiatric disorder (other than PTSD).

The issue of service connection for PTSD was denied by the Board in the June 2012 Decision.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court).  Hence, the issue of service connection for PTSD is no longer on appeal and the caption on the title page has been amended to reflect this.

In March 2013 and August 2014, the Board again remanded the Veteran's claim of service connection for a psychiatric disorder (other than PTSD) for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record establishes that an acquired psychiatric disorder, to include adjustment disorder with depression, was not manifested during active service, that a psychosis was not manifested within one year after a period of active service, and it is not otherwise shown that an acquired psychiatric disorder, to include adjustment disorder with depression was related to any incident of service origin.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder (other than PTSD), currently diagnosed as an adjustment disorder and depressed mood, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter issued in October 2008 VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.

VA provided the Veteran with adequate medical examinations in April 2009, July 2012, April 2013, August 2014, and December 2012.  The examinations were adequate because each contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The record does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran asserts that he experienced stressful events during his active duty service.  Specifically, he has reported experiencing a fire aboard the U.S.S. Enterprise and witnessing a grenade accident in Vietnam that resulted in the death of another service member.  The RO requested verification of the Veteran's fire-related stressor through the United States Armed Services Center for Research of Unit Records (CURR), which later became the United States Armed Services Center for Research of Unit Records (USASCRUR). A January 2009 response verified that the Veteran was assigned to the U.S.S. Enterprise at the time of a January 1969 fire.

In regard to the aforementioned events, the Veteran has further indicated that he began experiencing psychiatric symptoms of anxiety and sleep disturbance which continued from that time until present, when he was diagnosed with an adjustment disorder with depression.  In particular, the Veteran has stated that he began having an alcohol problem immediately after service that showed the continued development of his disorder from service.

A review of the service treatment records revealed several reports of psychiatric symptoms, but no diagnosis of any chronic psychiatric disorders, to include adjustment disorder with depression.  In particular, the service treatment records dated July 1966, June 1967, and May 1968 indicate complaints of nervousness and/or difficulty sleeping.  In July 1968, a treatment note indicates trouble with sleep, "ruminates over the day's study material" while the Veteran was enrolled in nuclear power school.  In June 30, 1967, a treatment note indicates that the Veteran complained of sleep issues over an estimated period of 6 weeks, noting that his "sleeping habit are bad due to watch schedule."

In May 2, 1968, a treatment note indicates "not being able to sleep, tense and nervous" as well as "sleeping habits are bad due to watch schedule."  In May 11, 1968, a treatment note indicates "anxiety with a situational reaction."  The Veteran's 1970 separation examination contained no discussion of a chronic psychiatric disorder, to include adjustment disorder with depression.

A VA outpatient treatment record in 1983 shows treatment for alcohol abuse.  This record was absent for any discussion of etiological relationship to the Veteran's military service or a relationship to any of the psychiatric symptoms or stressors experienced therein.

The Veteran was afforded a VA examination in April 2009.  The examination report reflects interview with, and examination of, the Veteran as well as review of his service record.  The examiner observed the Veteran's reported stressors and his 1983 VA alcohol abuse treatment.  The examiner stated that the Veteran experienced "some" intermittent symptoms of PTSD, which had "generally resolved over time."  The Axis I diagnoses were of an adjustment disorder, depressed mood, and alcohol dependence in sustained remission.  The VA examination report contained no discussion or opinion of the etiology of the adjustment disorder, depressed mood, and alcohol dependence.

A June 2012 private treatment note makes no mention of a diagnosis of an adjustment disorder or a depressed mood.

An addendum opinion to the April 2009 VA examination was provided in July 2012.  Upon a review of the claims file, the examiner opined that the Veteran's adjustment disorder with depression did not have onset in service.  The examiner explained that the service treatment records indicated no symptoms consistent with such a diagnosis.  Also, there was no indication of symptoms associated with an adjustment disorder with depression within one year post-service.

An addendum opinion was provided in April 2013.  Upon review of the claims file, the examiner, in relevant part, found that the Veteran evidenced some anxiety symptoms during military service; but, he clarified in the initial evaluation that the Veteran was concerned about mastery of study materials at that time, and also noted sleep issues related to irregular work shift.  The examiner noted that these indications were consistent with the reasons for seeking treatment shown in the service treatment records.  In the addendum opinion provided in August 2014, the examiner opined that the previous diagnosis of adjustment disorder was more likely related to the Veteran's transition to retirement (at anticipated age of retirement) and financial concerns.  It was less likely that the current diagnosis of adjustment disorder and depressed mood were related to any stressors (including fire aboard ship) during the period of military service.

An addendum opinion was provided in December 2014.  Upon review of the claims file, the examiner opined that it cannot be determined with any degree of medical certainty that the Veteran's diagnosis of adjustment disorder and depressed mood was related to his military service.  In support, the examiner provided that, as noted in the diagnostic summary in the initial 2009 PTSD evaluation, an adjustment disorder was attributed to more recent stressors (transition to retirement, and financial concerns).  The examiner noted that the Veteran has a long history of employment throughout his adult life, without impairment in occupational functioning attributed to a psychiatric disorder (including adjustment disorder); and that the Veteran's self-report was that the initial anxiety symptoms associated with an incident during military service had resolved over time.  The examiner concluded that the evidence does not support a continuing psychiatric disorder from the period of military services to the present.

Analysis

The record evidence shows that there is a current disability, based upon the diagnosis of an adjustment disorder with depressed mood, as evidenced by the VA examination report of April 2009.

The service treatment records show that the Veteran had complaints of psychiatric symptoms during service or upon discharge from military service.  However, these symptoms of anxiety and sleep disturbance were found to be acute and were attributed to situational stressors, such as a studying proficiency, course work, and working irregular hours.  This assessment of the Veteran's symptoms was additionally confirmed after a retrospective analysis by the VA examiner, in addition to noting that the Veteran's reported symptoms of anxiety and sleep disturbance were not consistent with his currently diagnosed adjustment disorder with depressed mood, and therefore unrelated.  Additionally, although the Veteran's personnel records indicate that he was on board a Navy ship during the fire that he reported as a stressor, there is no indication that such incident caused the development of any chronic psychiatric disorder leading to the Veteran's current diagnosis of adjustment disorder with depressed mood.  Rather, it was noted by the VA examiner that the Veteran, himself, admitted that his symptoms from this incident were acute and had resolved in time.  In fact, the Veteran's separation examination did not reflect any diagnoses of a chronic psychiatric condition, which was attributed to any incident of service.

Additionally, following his discharge from the service, the first evidence showing the diagnosis of a psychiatric disorder, if the alcohol abuse is considered, occurred in 1983, over 13 years after the Veteran's discharge from military service; or, if the currently diagnosed adjustment disorder with depressed mood is considered, April 2009, over 30 years after the Veteran's discharge from military service.  The Board observes that evidence of a prolonged period without medical complaint and the passage of so many years since military service is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed psychiatric disorder and service.  None of the treatment records of record reflect any such comment to that effect, and the Veteran has not presented or identified any such existing medical evidence or opinion.  To this effect, the only medical opinions of record giving an opinion as to etiology, as seen in the 2009 VA examination and subsequent addendum opinions, found that the Veteran's adjustment disorder with depressed mood appeared to be more likely related to post-service stressors, such as his transition from employment to retirement and accompanying financial worries.

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed psychiatric disability is properly afforded such consideration, as psychoses are one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See also Walker, 708 F.3d 1331.  However, as discussed above, the contemporaneous medical and lay evidence contained in the service treatment records did not establish that the Veteran had an adjustment disorder with a depressed mood in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

For all the foregoing reasons, the claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), currently diagnosed as an adjustment disorder with a depressed mood, must be denied.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between an acquired psychiatric disorder and military service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), currently diagnosed as an adjustment disorder and depressed mood is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


